Opinion issued January 31, 2013




                                            In The
                                   Court of Appeals
                                           For The
                               First District of Texas

                                   NO. 01-12-01069-CR
                                         ____________

                         IN RE LUIS S. LAGAITE, JR., Relator


                Original Proceeding on Petition for Writ of Mandamus

                               MEMORANDUM OPINION

         Pro se relator Luis S. Lagaite, Jr. has filed a petition for writ of mandamus.1

See TEX. GOV’T CODE ANN. § 22.221 (West 2004). In the petition, relator asks this

Court to compel the judge of the 278th District Court of Walker County to perform

a ministerial duty.

         We have jurisdiction to issue writs of mandamus against a judge of a district

or county court in our appellate district. See TEX. GOV’T CODE ANN. § 22.221(b).
1
         Relator names as respondent Senior Judge Earl Ernst of the 278th District Court of
         Walker County, Texas.
Walker County is not within this Court’s district. See id. § 22.201(b), (k) (West

Supp. 2012). Because Walker County is not in our appellate district, we have no

authority to issue a writ of mandamus directed to the judge of the 278th District

Court of that county.

      Accordingly, we dismiss the petition for writ of mandamus for lack of

jurisdiction.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2